DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 7 and 8 have been canceled. Claims 1-6 are pending and under consideration. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they encompass a genetically modified cell in a human; they are not limited to an isolated cell.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering an AAV2 vector systemically or via hepatic vein to a patient suffering from hemophilia A, wherein the AAV vector comprises a nucleic acid sequence encoding FVIII operably linked to a liver specific promoter, does not reasonably provide enablement for any route of administration as broadly encompassed by claim 6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claims and breadth
Claim 6 is drawn to a method of treating a patient suffering from hemophilia A comprising administering to the patient an effective amount of an AAV FVIII vector of claim 1 which is drawn to an adeno-associated virus (AAV) vector comprising a nucleic acid comprising an AAV2 5' inverted terminal repeat (ITR), a liver-specific transcription regulatory region, a codon-optimized functionally active FVIII coding region, optionally one or more introns, a polyadenylation sequence, and an AAV2 3’ ITR. 
The claim encompasses any route of administration and injecting vectors encoding full-length (precursor) or truncated functional FVIII such as Proto 1, 1S, 2S, 3S, 4-7 (see claim 2) to treat hemophilia A. 
State of the art 
Edelstein (Journal Gene Med., 2004, Vol. 6, pg 597-602) administered adenovirus encoding ornithine transcarbamylase (OTC) to a patient with OCT deficiency which caused unexpected inflammation and death of the patient.  
nd para).  The vectors were administered via portal vein (pg 281, col. 2, middle of 2nd para).  
Lu (Human Gene Therapy, June 2008, Vol. 19, No. 6, pg 648-654) corrected hemophilia A using AAV encoding B domain-deleted FVIII operably linked to a TTR liver-specific promoter (pg 649, para bridging col. 1-2) via tail vein (pg 649, col. 2, “Animal procedures” 2nd para).  
Ishiwata (J. Gene Med., 2009, Vol. 11, pg 1020-1029) corrected factor VIII-deficiency (i.e. hemophilia) using AAV encoding FVIII operably linked to a TTR liver-specific promoter and flanked by AAV2 ITRs (pg 1021, AAV vector production) via cervical vein (pg 1022, col. 2, “Determination of cFVIII…”).  “Enhancer/promoter/intron complexes" were also used (pg 1024, “Analysis of HAAT promoter…”).  
McIntosh (Blood April, 2013, Vol. 121, No. 17, pg 3335-3344) made an AAV2 vector (comprising AAV2 5’ and 3' ITR) comprising a codon-modified FVIII sequence operably linked to various liver specific promoters and an intron.  McIntosh administered AAV2 particles made from the vector into the tail vein of immunocompetent mice (pg 3336, “Animal Studies”).  “Three phase 1/2 clinical trials of FVIII gene transfer have failed to achieve persistent phenotypic correction in patients with severe HA.2 These trials used either ex vivo fibroblast transfection,34 intravenous delivery of a retroviral vector,35 or a helper-dependent adenoviral vector for FVIII gene delivery. On the other hand, in an ongoing clinical trial, we have demonstrated stable expression of hFIX at 1% to 6% of normal with correction of the bleeding diathesis in patients with severe 5 This demonstration of the safety and efficacy of rAAV vectors supports the further development of approaches using this vector system for gene therapy of HA. However, progress has been hampered by low levels of FVIII transgene expression and the large size of the FVIII cDNA.16,17,36 ” (pg 3341, “Discussion”).  
“[I]n the context of gene therapy for HA, initial eligible patients will have received numerous exposures to FVIII protein concentrates, an inclusion criterion that likely screens out many of those who are likely to develop inhibitors” (pg 3343, col. 2, end of 1st para).   
Therefore, the state of the art at the time of gene therapy was that the route of administration, vector, promoter, or level of expression required to target a specific tissue of interest such that a desired clinical effect was obtained using gene therapy was unpredictable.  
Rogers (Front Biosci., 2015, Vol. 20, pg 556-603) provides the status of Hemophilia A gene therapy with AAV in 2015 (pg 14):   
“Given the success that AAV has shown as a vector for the treatment of hemophilia B, it is logical that a number of approaches have also attempted to use it for hemophilia A. When considering AAV-mediated delivery of F.VIII, the most pressing concern is the issue of packaging capacity—AAV vectors cannot package the entirety of the F8 gene. Two strategies to circumvent this limitation have been explored. Firstly, the heavy and light chains of F.VIII can be split into separate vectors, and co-injection of these AAVs can induce the expression of biologically active F.VIII in circulation (260). However, the utility of this approach is limited by the fact that the F.VIII light chain can interact with the heavy chain within the cell, significantly enhancing secretion (261, 262). Thus, only cells that are transduced by both vectors are likely to be involved in F.VIII production. Alternatively, the use of a shortened promoter sequence allows the packaging of B-domain-deleted (BDD) F.VIII within a single AAV particle (256, 263). BDD F.VIII, as the name implies, is produced by removing the B domain of the F8 gene. This alteration does not appear to have any adverse effects on procoagulant activity of the protein (264). As the B domain represents over a third of the F.VIII protein, its removal results in a cDNA that can be packaged in an AAV vector and induce sustained F.VIII expression in mice (256, 265). These findings have been replicated in studies in hemophilic dogs, (266, 267). Further studies have indicated that both approaches (BDD and dual-vector F.VIII) can be effective in canine models (268, 269). However, the doses needed to achieve therapeutic correction were significantly higher than the maximum dose of AAV-F.IX administered to humans in clinical trials (52, 53, 270).  Given the dose-dependence of the memory CD8T cell response to capsid that was observed in these trials, these vector doses may not be feasible in human subjects.

“By enhancing the expression per AAV particle, it may be possible to reduce this dose. For instance, the use of a full-length rather than a truncated promoter is able to enhance F.VIII expression from AAV vectors (271). Although this required the use of an oversized AAV genome (5.75 kb), some studies have suggested it is possible to produce AAV vectors with an oversized genome, albeit at the cost of reduced packaging efficiency (272, 273). However, further investigation has suggested that these vectors do not actually package oversized genomes; rather, the transgene is fragmented between AAV vectors and complementation in the cell following transduction results in expression of these oversized transgenes (274-277). Thus, this approach would likely be subject to the same limitations as splitting the chains into separate vectors. That expression depends on transduction of a single cell by 12 vg/kg) of AAV containing codon-optimized F.VIII with a liver-specific promoter induced supraphysiologic F.VIII expression (284). However, even codon-optimized F.VIII is subject to limitations imposed by the immune system. The immunogenicity of codon-optimized F.VIII can vary depending on the genetic background of the treated hemophilic mice (257). In NHP, therapeutic expression was also induced; however, 3 out of 4 macaques developed inhibitors against F.VIII that were resolved with transient immunosuppression (284). Although AAV-mediated gene therapy for hemophilia A is progressing, the immune response to the transgene clearly still represents an additional barrier to transduction that is not fully understood yet.


Teachings in the specification and Examples
Example 1, pg 29, teaches making proto 1, 1S, 2S and 3S vectors using the vector of McIntosh (Blood, April 25, 2013, Vol. 121, No. 17, pg 3335-3344), and modifying it to obtain a smaller vector by deleting DNA sequences unnecessary for FVIII and/or activity (pg 30, line 4-6).  In particular, applicants removed 53 bases of AAV2 viral sequence 3' to the AAV2 5' ITR, 46 bases of AAV2 viral sequence 5' to the AAV2 3' ITR, and 11 bases adjacent to the codon-optimized FVIII SQ coding region which results in the Proto 1 vector, which is 4970 bases in length, is shown in schematic form in Figure 2A, and the sequence is set forth in SEQ ID NO: 1 (pg 30, lines 6-10).
Pg 30, para 158 teaches: 
“Sequences adjacent to the hairpin loop in the AAV2 ITR may also be dispensable in recombinant AAV vectors (see Srivastava et al., US Pat. No. 6,521,225; Wang et al., J. Virol. 70:1668-1677, 1996; and Wang et al., J. Virol. 71:3077-3082, 1997). To further reduce the size of the Proto 1 vector, 10 bases of AAV2 sequence was removed directly 3' to the hairpin loop in the AAV2 5'ITR and 10 bases of AAV2 sequence was removed directly 5' to the hairpin loop in the AAV2 3'ITR. The resultant Proto 1S vector, which is 4950 bases in length, is shown in schematic form in Figure 
Example 2, pg 31, describes modifications of Proto 1 to obtain Proto 4-7.  
Example 3, pg 32, describes the activity of FVIII in each vector, including in Rag2 mice (pg 33, para 177). 
Example 4, pg 34, describes improved promoter/enhancers – the vectors with the improvements are in SEQ ID NO: 9-45. 
Example 5, pg 34, describes the production of AAV particles. 
Example 6, pg 37, is titled “Evaluation of the constructs in Rag2 mice” but does not teach administering the constructs to mice.  
Example 7, pg 38, describes “hydrodynamic injection" of the constructs for screening liver promoters in vivo.  
Rejection
The specification does not enable administering AAV encoding FVIII via any route of administration as broadly encompassed by claim 6. The specification and the art at the time of filing are limited to intravenous and intra-hepatic vein administration of the AAV for treating hemophilia. The specification does not adequately correlate intravenous and intra-hepatic vein administration to any other route of administration such as intramuscular, intraocular, intracranial, aerosol, etc. such that those of skill would expect to target the coding sequence for FVIII to the desired tissue (i.e. liver) in amounts such that a therapeutic effect would occur.  Without such guidance it would have required those of skill undue experimentation to do so. 
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the phrase “…FVIII coding region, optionally one or more introns, a polyadenylation sequence, and an AAV2 3’ ITR” means the one or more introns are optional or if the one or more introns, the polyA sequence and the AAV2 3’ ITR are all optional. 
It is noted that claim 2 is clear because Fig. 4A teaches, e.g., the 100ATG vector has 5511 bases, and pg 6, paragraph 24, teaches Construct 100ATG comprises SEQ ID NO: 9 which is 5511 bp.  Many other of the vectors are described in Fig. 4 and discussed on pg 6-9, para 24-60. It is assumed sequences in claim 2 not drawn out in Figures, e.g. the Proto 1 sequence set forth in SEQ ID NO: 1, the Proto 1S sequence set forth in SEQ ID NO: 2, the Proto 2S sequence set forth in SEQ ID NO: 3, are the entire sequence of the SEQ ID NO. In other words, the “[Proto 1] sequence” is not a portion of the SEQ ID NO: 1. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Ishiwata (J. Gene Med., 2009, Vol. 11, pg 1020-1029). 
Ishiwata corrected factor VIII-deficiency (i.e. hemophilia) using AAV encoding FVIII operably linked to a TTR liver-specific promoter and flanked by AAV2 ITRs (pg 1021, AAV vector production) via cervical vein (pg 1022, col. 2, “Determination of cFVIII…”).  “Enhancer/promoter/intron complexes" were also used (pg 1024, “Analysis of HAAT promoter…”).  

Claims 1, 3-6 are rejected under 35 U.S.C. 102a1 as being anticipated by McIntosh (Blood, April 25, 2013, Vol. 121, No. 17, pg 3335-3344).
McIntosh made an AAV2 vector (comprising AAV2 5’ and 3' ITR) comprising a codon-modified FVIII sequence operably linked to various liver specific promoters and an intron.  McIntosh administered AAV2 particles made from the vector into the tail vein Three phase 1/2 clinical trials of FVIII gene transfer have failed to achieve persistent phenotypic correction in patients with severe HA.2 These trials used either ex vivo fibroblast transfection,34 intravenous delivery of a retroviral vector,35 or a helper-dependent adenoviral vector for FVIII gene delivery. On the other hand, in an ongoing clinical trial, we have demonstrated stable expression of hFIX at 1% to 6% of normal with correction of the bleeding diathesis in patients with severe hemophilia B following a single administration of an AAV vector, without long-term toxicity.5 This demonstration of the safety and efficacy of rAAV vectors supports the further development of approaches using this vector system for gene therapy of HA. However, progress has been hampered by low levels of FVIII transgene expression and the large size of the FVIII cDNA.16,17,36 ” (pg 3341, “Discussion”).  
“[I]n the context of gene therapy for HA, initial eligible patients will have received numerous exposures to FVIII protein concentrates, an inclusion criterion that likely screens out many of those who are likely to develop inhibitors” (pg 3343, col. 2, end of 1st para), which is equivalent to treating patients suffering from hemophilia A as claimed. 

Claims 1, 3-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Nathwani (WO 2011/005968). 
Nathwani taught an AAV vector encoding codon-optimized FVIII (pg 1, lines 4-5; pg 4, lines 16-19, pg 6, line 28 through pg 9, line 22; pg 12, lines 13-18) that has an AAV2 5’ ITR (pg 15, lines 24-30; pg 16, lines 14-15), an LP1, HCR-hAAT, ApoE-hAAT or LSP promoter (each of which is a liver-specific regulatory region) (pg 12, lines 20-26), an AAV2 3’ ITR (pg 15, lines 24-30; pg 16, lines 14-15), and inherently a polyA sequence as evidenced by functional expression of FVIII. 
Claim 3 has been included because Nathwani taught making the viral particles on pg 20, lines 16-35; pg 21, lines 8-11 & 22-26; pg 22, line 19 through pg 23, line 4. 

The cell in claim 5 is described on pg 4, lines 25-26. 
The method in claim 6 is described on pg 5, lines 4-5; pg 23, lines 11-13; pg 25, lines 9-12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh (Blood, April 25, 2013, Vol. 121, No. 17, pg 3335-3344) or Ishiwata (J. Gene Med., 2009, Vol. 11, pg 1020-1029) in view of Mountz (6383794) and Wang (2008/0131403). 
The teachings of McIntosh or Ishiwata are discussed above.  McIntosh or Ishiwata did not teach the Proto 1 sequence of SEQ ID NO: 1. Example 1, pg 29, teaches making proto 1 vector using the vector of McIntosh (Blood, April 25, 2013, Vol. 121, No. 17, pg 3335-3344), and modifying it to obtain a smaller vector by deleting DNA sequences unnecessary for FVIII and/or activity (pg 30, line 4-6).  In particular, applicants removed 53 bases of AAV2 viral sequence 3' to the AAV2 5' ITR, 46 bases of AAV2 viral sequence 5' to the AAV2 3' ITR, and 11 bases adjacent to the codon-optimized FVIII SQ coding region which results in the Proto 1 vector, which is 4970 bases in length, is shown in schematic form in Figure 2A, and the sequence is set forth in SEQ ID NO: 1 (pg 30, lines 6-10).

Thus it would have been obvious to those of ordinary skill in the art at the time the invention was made to make and use an AAV2 vector as described by McIntosh or Ishiwata and modify it to obtain a smaller vector by deleting 53 bases of AAV2 viral sequence 3' to the AAV2 5' ITR, 46 bases of AAV2 viral sequence 5' to the AAV2 3' ITR, and 11 bases adjacent to the codon-optimized FVIII SQ coding region which results in SEQ ID NO: 1.  Those of ordinary skill in the art at the time the invention was made would have been motivated to make a smaller vector for increased efficiency in viral production and FVIII expression.
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9504762 and 10463718. Although the claims at issue are not identical, they are not patentably distinct from each other 

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632